February 6, 2013 U.S Securities and Exchange Commission treet, N.E. Washington, DC 20549 Re: Vanguard Charlotte Funds (the “Registrant”) File No. 811-22619; 333-177613 Ladies and Gentlemen: On behalf of the above-named Registrant, we hereby transmit for filing on Form N-1A, pursuant to the Securities Act of 1933 (“1933 Act”) and the Investment Company Act 1940 (“1940 Act”), Pre-Effective Amendment No. 1 to the Registrant’s registration statement, which originally was filed on October 31, 2011. The Registrant initially will have one series, the Total International Bond Index Fund (the “Fund”), which is registering as a non-diversified, open-end investment company under the 1940 Act. The Registrant is electing to register an indefinite number of shares of the Fund under the 1933 Act. The Fund will offer five classes of shares: Investor Shares, Admiral Shares, Institutional Shares, Transition Shares and ETF Shares. The Registration Statement includes four prospectuses and a Statement of Additional Information. Investor and Admiral Shares will be offered through a common prospectus; each of the other share classes will be offered through its own separate prospectus. Pre-Effective Amendment No. 1 designates an effective date of May 1, 2013. Prior to the effective date we will submit a filing under the 1933 Act that will include text addressing any SEC staff comments and will designate as its effective date the same date that we have designated for thisfiling. If you have questions or comments concerning the enclosed Amendment, please contact me at (610) 503-2398. Sincerely, Barry A. Mendelson Principal and Senior Counsel The Vanguard Group, Inc. Enclosures cc: Chad Eskildsen, Esq.
